DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 9, 2022 has been entered.  Claims 17-42 remain pending in the application.  The previous objections to claims 16-40 are withdrawn in light of applicant's cancelling of claim 16.  The previous 35 USC 112 rejections of claims 22-24 and 38 are withdrawn in light of applicant’s amendment to claims 22 and 38.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clifford Ulrich on February 16, 2022.  The application has been amended as follows: 
In claims 39, 41 and 42, line 5, “to detect the toothed ring” was changed to --to detect an angular position of the toothed ring--.
Reasons for Allowance
Claims 17-42 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 17-25, 27-29 and 31-40, the prior art does not teach all the limitations of claim 20, but more specifically wherein the fan includes a base body, fan blades being premolded on the base body, the fan including an annular region that is 
With respect to claims 26 and 41, the prior art does not teach all the limitations of claim 26, but more specifically wherein the fan includes a base body, fan blades being premolded on the base body, the fan including an annular region that is premolded on a side of the fan blades facing away from the base body; wherein the toothed ring is arranged within the annular region; and wherein the toothed ring and the teeth are surrounded by material of the annular region, only radial outer surfaces of the teeth being not covered by the material of the annular region.
With respect to claims 30 and 42, the prior art does not teach all the limitations of claim 30, but more specifically wherein the fan includes a base body, fan blades being premolded on the base body, the fan including an annular region that is premolded on a side of the fan blades facing away from the base body; wherein the toothed ring is arranged within the annular region; and wherein airflow conveyed by the fan passes through between two most proximate fan blades between the annular region and the base body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746